       Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 1 of 20




Richard Eppink (Bar No. 7503)                Elizabeth Prelogar*
AMERICAN CIV IL LIBERTIES UNION OF IDAHO     COOLEY LLP
FOUNDATION                                   1299 Pennsylvania Avenue, NW Suite 700
P. O. Box 1897                               Washington D.C. 20004-2400
Boise, ID 83701                              T: (202) 842-7800
T: (208) 344-9750 ext. 1202                  F: (202) 842-7899
REppink@acluidaho.org                        eprelogar@cooley.com

Gabriel Arkles*                              Andrew Barr*
James Esseks*                                COOLEY LLP
Chase Strangio*                              380 Interlocken Crescent, Ste. 900
AMERICAN CIV IL LIBERTIES UNION FOUNDATION   Broomfield, CO 80021-8023
125 Broad St.,                               T: (720) 566-4000
New York, NY 10004                           F: (720) 566-4099
T: (212) 549-2569                            abarr@cooley.com
garkles@aclu.org
jesseks@aclu.org                             Catherine West*
cstrangio@aclu.org                           LEGAL VOICE
                                             907 Pine Street, Unit 500
Kathleen Hartnett*                           Seattle, WA 98101
COOLEY LLP                                   T: (206) 682-9552
101 California Street 5th Floor              F: (206) 682-9556
San Francisco, CA 94111-5800                 cwest@legalvoice.org
T: (415) 693-2000
F: (415) 693-2222                            * Admitted pro hac vice
khartnett@cooley.com

Attorneys for Plaintiffs


                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO

LINDSAY HECOX, et al.,

                      Plaintiffs,
                                              No. 1:20-cv-184-DCN
               v.
                                              PLAINTIFFS LINDSAY
                                              HECOX’S AND JANE DOE’S
BRADLEY LITTLE, et al.,
                                              RESPONSE TO MOTION TO
                                              DISMISS [DKT. 40]
                      Defendants.
         Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 2 of 20




    I.    Introduction

          H.B. 500 exists for one reason: to categorically exclude women and girls

who are transgender from participating on school sports teams in Idaho. It

enforces this categorical exclusion through testing for “biological sex” that only

women and girls must undergo. Prior to H.B. 500, women and girls who are

transgender could play on women’s teams under Idaho’s statewide rules and the

NCAA’s nationwide rules applicable to colleges. Now, H.B. 500 prohibits such

participation, based on the false claim that women and girls who are

transgender have an “absolute advantage” and “performance benefits” over

women and girls who are cisgender. Idaho Code § 33-6202(11).

          As the State’s counsel previously acknowledged, H.B. 500 is “targeted

toward transgender and intersex athletes.”1 (A.G. Letter at 6.) Now, arguing for

dismissal, Defendants (the “State”) seek to avoid H.B. 500’s clear terms, effect,

and intent. The State mischaracterizes the operation of H.B. 500 and its self-

executing exclusion of transgender girls and women, which as of July 1 will bar

Plaintiff Lindsay Hecox and other women and girls who are transgender from

participating in school sports in Idaho. The State also incorrectly claims that

discrimination against transgender girls and women—the targets of H.B. 500’s

exclusion—cannot be redressed because H.B. 500 also excludes male athletes




1Letter from Att’y Gen. Wadsen to Rep. Rubel 6 (Feb. 25, 2020),
https://www.idahopress.com/attorney-generals-opinionhb-500/pdf_4ebb604a-
83eb-5bd4-a232-b13a64f4be47.html (“A.G. Letter”).


                                           2
      Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 3 of 20




from women’s teams.

       The State moves to dismiss on only three grounds: (1) lack of “actual

injury” for Article III standing; (2) lack of ripeness; and (3) the alleged

impropriety of a “facial attack” on H.B. 500.2 All of these arguments lack merit

and hinge on mischaracterizations of H.B. 500. The standing and ripeness

arguments fail because H.B. 500 threatens actual, non-speculative injury to

Plaintiffs. Under H.B. 500, it will be illegal as of July 1, 2020, for Boise State

University (“BSU”) to let Lindsay even try out for its athletic teams, which are

not “open” to her. On that date, Plaintiff Jane Doe likewise will immediately be

subject to the different rules that H.B. 500 provides for participating on girls’

teams compared to boys’ teams, and she faces an actual, non-speculative risk

that her “biological sex” will be disputed, triggering an invasion of her privacy.

Finally, the State’s argument that a facial challenge is impermissible fails

because H.B. 500 does not simply reaffirm sex separation in sports; it targets

transgender athletes, and members of an affected class may challenge a

discriminatory law.

II.    Background

       a.    Plaintiffs

       Plaintiffs Lindsay Hecox and Jane Doe (with her next friends Jean and

John Doe) are women athletes who wish to participate on women’s athletic




2The State does not argue that Plaintiffs inadequately pleaded their claims or
seek dismissal on any other ground.
                                          3
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 4 of 20




teams at their schools in Fall 2020. (Dkt. 1 at ¶¶ 6–7.) Absent H.B. 500, both

Lindsay and Jane would try out for and be eligible to participate on women’s

teams in Idaho this coming school year. (Dkt. 1 at ¶¶ 32–33, 45.) But when

H.B. 500 takes effect on July 1, 2020, Lindsay, a woman who is transgender, will

be barred from BSU’s women’s cross country and track teams. (Dkt. 1 at ¶ 38.)

And Jane, a cisgender girl, will be subject to the different rules governing

participation on girls’ teams and a sex verification process that only affects

women athletes. (Dkt. 1 at ¶¶ 46, 50.)

      b.     H.B. 500

      The express purpose of H.B. 500 is to force women and girls who are

transgender to “compet[e] in the biological sex in which [they] were born.” 3 It

accomplishes this purpose through several interconnected provisions.

      First, H.B. 500 requires all athletic teams to be designated as male,

female, or co-ed “based on biological sex” and provides that “[a]thletic teams or

sports designated for females, women, or girls shall not be open to students of

the male sex.” Idaho Code §§ 33-6203(1) & (2) (emphasis added). On its face, the

statute restricts both trying out for and participating on the team, as a women’s

team “shall not be open” to a student unless the student’s “biological sex” is that

of “female, women, or girl.” Id. § 33-6203(2).

      Second, H.B. 500 provides that a woman can prove her “biological sex”



3 February 26, 2020 House Debate of H.B. 500 at 41:40–42:01, available at
http://164.165.67.41/IIS/2020/House/Chambers/HouseChambers02-26-2020.mp4
(statement of H.B. 500’s House sponsor) (“Sponsor Statement”).
                                         4
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 5 of 20




only by criteria that have the purpose and effect of excluding women who are

transgender. Id. § 33-6203(3).4 Specifically, to resolve a dispute about eligibility

to participate on a girls’ team, a health care provider’s statement “shall verify” a

student’s “biological sex,” “relying only on one (1) or more of the following: the

student’s reproductive anatomy, genetic makeup, or normal endogenously

produced testosterone levels.” Id. (emphasis added).5

      Third, H.B. 500 expressly requires the state board of education to issue



4 These traits are untethered to athletic performance, as the State’s counsel has
recognized: “[H.B. 500] requires a physician to determine sex based on factors
that are not supported in the legislative findings as linked to unfair advantage
in competition.” (A.G. Letter at 6; see Dkt. 22-1 at 5, 13 & n.13.)

5 The State incorrectly asserts that Idaho Code § 33-6203(3) merely “suggests
factors that the health care provider may use” to verify “biological sex” and
allows a healthcare provider to verify a student’s “biological sex” based on
something other than the expressly listed criteria. (Dkt. 40-1 at 3 (claiming that
“HB 500 does not require the health care provider . . . to use the three specified
factors in providing an ‘other statement’ verifying ‘the student’s biological sex’”).)
That argument contravenes the statutory requirement that a healthcare
provider verify “biological sex”—an otherwise undefined term with no recognized
medical meaning—by “relying only on one (1) or more of” three specified
requirements. Idaho Code § 33-6203(3) (emphasis added); see Only, Merriam-
Webster’s Dictionary (defining “only” to mean “solely, exclusively”). To the extent
the statute is ambiguous regarding whether a verification by “other statement”
can be made independent of the enumerated three criteria, the Court must
“ascertain the intent of the legislature” through not only “the literal words of the
statute . . . but also the context of those words, the public policy behind the
statute, and its legislative history.” State v. Beard, 22 P.3d 116, 121 (Ct. App.
2001). The State’s proposed interpretation—allowing verification of “biological
sex” to be untethered to the statutory criteria—would entirely undermine the
legislature’s intent to require students to “compet[e] in the biological sex in
which [they] were born.” (Sponsor Statement.) Under such a farcical
interpretation, Lindsay could compete on a women’s team simply by having her
physician state that she is female, without reference to any of the statutory
criteria.

                                          5
       Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 6 of 20




rules “consistent with” the statutory provisions that provide that women’s teams

“shall not be open to students of the male sex.” Id. § 33-6203(2). Those provisions

allow only three criteria for determining “biological sex,” all of which preclude

women who are transgender from joining women’s teams. Id. § 33-6203(3).

        Finally, as an enforcement mechanism, H.B. 500 creates a private cause of

action against a “school or institution of higher education” for a student “who is

deprived of an athletic opportunity or suffers any direct or indirect harm” due to

participation of a woman who is transgender on a women’s team. Id. § 33-

6205(1). Under this private cause of action, any student who claims to be

aggrieved by a “violation” of H.B. 500 can seek injunctive relief, damages, and

any other relief available under law. Id.6

III.    Argument

           a. Plaintiffs Have Shown “Injury in Fact” 7

        To adequately plead Article III “injury in fact,” Plaintiffs must allege that

they have suffered, or are likely to imminently suffer, a “concrete and

particularized” injury to a “judicially cognizable interest.” Bennett v. Spear, 520

U.S. 154, 167 (1997); see Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158




6 H.B. 500 creates two other private rights of action to deter transgender
inclusion: against Idaho schools for any “retaliation or other adverse action”
against those reporting a “violation” of H.B. 500, Idaho Code § 33-6205(2), and
against government entities, licensing entities, and athletic associations based
on a “violation” of H.B. 500, id. § 33-6205(3); see id. § 33-6204.

7Of the three requirements for Article III standing (injury, causation, and
redressability), the State challenges only the pleading of injury.
                                          6
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 7 of 20




(2014) (requiring “certainly impending” legally cognizable harm or a “substantial

risk that the harm will occur”). As long as Plaintiffs “demonstrate a realistic

danger of sustaining a direct injury” from H.B. 500, Babbitt v. United Farm

Workers Nat’l Union, 442 U.S. 289, 298 (1979), and their fear of negative impact

is not “imaginary or wholly speculative,” Susan B. Anthony, 573 U.S. at 159

(citation omitted), then they have adequately alleged injury in fact. See id. at

160. At bottom, Plaintiffs must demonstrate that they have a “personal stake in

the outcome of the controversy.” Id.

      Plaintiffs have satisfied the standard for pleading an injury-in-fact.

H.B. 500 categorically excludes Lindsay from participating on BSU’s women’s

cross country and track teams in violation of the Constitution and Title IX. (Dkt.

1 at ¶¶ 32–35.) This deprivation of a legal right is not speculative, nor is it

contingent on any third party’s actions. Instead, it is precisely what H.B. 500

was designed to do: ensure that women who are transgender cannot participate

on women’s athletic teams. See Idaho Code § 33-6203.

      The State incorrectly suggests that Lindsay will not be harmed until she

joins the BSU team and someone seeks to exclude her through a sex verification

challenge. (Dkt. 40-1 at 7.) That argument ignores H.B. 500’s self-executing

exclusion of transgender girls and women, which bars Lindsay from joining the

team at all and discriminates against her because she is transgender. Under

H.B. 500, it is impossible for Lindsay to demonstrate a “biological sex”

permitting participation on a women’s team based on the only three criteria the



                                          7
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 8 of 20




statute permits for sex verification: “reproductive anatomy, genetic makeup, or

normal endogenously produced testosterone levels.” (Dkt. 1 at ¶ 35.) Thus, any

team “designated for females, women, or girls” “shall not be open” to her. Idaho

Code § 33-6203(2). BSU would violate H.B. 500 at its peril—and subject itself to

a private enforcement action, see id. § 33-6205—were it to “open” its women’s

team to Lindsay for tryouts and participation before and until her “biological

sex” is disputed. Given BSU’s awareness that Lindsay is a woman who is

transgender, H.B. 500 directs that BSU “shall not” permit her to join the

women’s team. Id. § 33-6203(2).

      The State also mischaracterizes the Complaint, arguing that Plaintiffs

“acknowledge[d]” their harm would occur “only if a third party disputed [their]

sex.” (Dkt. 40-1 at 6.) In the very portion of the Complaint the State cites,

Plaintiffs point out that H.B. 500 “bar[s]” women and girls who are transgender

“from athletic competition consistent with their gender identity”—a prohibition

on the face of the statute that exists separate from and prior to any sex-

verification dispute. (Dkt. 1 at ¶ 145.) Put simply, Lindsay’s exclusion from the

team is legally required and foreordained. See Addington v. U.S. Airline Pilots

Ass’n, 606 F.3d 1174, 1179 (9th Cir. 2010) (“[A] litigant need not await the

consummation of threatened injury to obtain preventive relief”) (citation

omitted).8



8The State briefly claims in footnotes (Dkt. 40-1 at 7 n.1 & 10 n.2) that Lindsay
has not pleaded facts showing that she would be qualified to participate in Fall
2020 sports under the NCAA rules, which require one year of hormone therapy
                                         8
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 9 of 20




       Nor does it matter whether Lindsay ultimately makes the team if she

were permitted to try out, as her constitutional injury flows from the

discrimination under the terms of the statute itself. The disparate treatment

that confers standing under Supreme Court precedent is the barrier the law

imposes and not the ultimate inability to participate on the team. See Ne. Fla.




before a student participates in an NCAA-sponsored event. (Dkt. 22-4 at ¶¶ 27,
30.) But Lindsay has sufficiently alleged her eligibility: the Complaint alleges
her hormone treatment and qualification under NCAA rules (Dkt. 1 at ¶¶ 29, 31,
32), and her Declaration in support of Plaintiffs’ Motion for a Preliminary
Injunction further explains that her one year of hormone treatment will be
complete in September, allowing her to participate this Fall (Dkt. 22-6 at ¶¶ 14,
17). To the extent the State suggests that the NCAA rules would bar Lindsay
from trying out for the BSU team before she completes one year of hormone
therapy, that is incorrect. (Dkt. 22-4 at ¶¶ 27, 30 (explaining that NCAA rules
apply only to participation in NCAA-sponsored events, such as conference or
league tournaments).)
       In the same footnotes, the State suggests that Lindsay “may be precluded”
by Title IX from participating in women’s sports, by reference to a U.S.
Department of Education Office of Civil Rights (“OCR”) matter concerning
certain schools in Connecticut that has no legal weight or bearing here. This
“Letter of Impending Enforcement Action” that OCR issued in May 2020
specifically states that “it is not a formal statement of OCR policy and should not
be relied upon, cited, or construed as such.” (Dkt. 41 at ECF p.68); see also
Parents for Privacy v. Barr, 949 F.3d 1210, 1229 (9th Cir. 2020) (rejecting Title
IX claims brought by cisgender students alleging harm from policy that treated
transgender students consistent with gender identity). In any event, the analysis
in the OCR letter conflicts with and has been superseded by the Supreme
Court’s recent decision in Bostock v. Clayton County, Georgia, -- S. Ct. --, 2020
WL 3146686 (June 15, 2020), which clarifies that the prohibition on
discrimination because of sex in Title VII of the Civil Rights Act of 1964 includes
discrimination based on an individual’s transgender status. Id. at *7; see, e.g.,
Emeldi v. University of Oregon, 698 F.3d 715, 724 (9th Cir. 2012) (interpreting
Title IX provisions in accordance with Title VII because “the Supreme Court has
often looked to its Title VII interpretations of discrimination in illuminating
Title IX” and “the legislative history of Title IX strongly suggests that Congress
meant for similar substantive standards to apply under Title IX as had been
developed under Title VII”) (internal quotation marks and citations omitted).
                                        9
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 10 of 20




Chapter of Associated Gen. Contractors of Am. v. City of Jacksonville, Fla., 508

U.S. 656, 666 (1993) (“When the government erects a barrier that makes it more

difficult for members of one group to obtain a benefit than it is for members of

another group, a member of the former group seeking to challenge the barrier

need not allege that he would have obtained the benefit but for the barrier in

order to establish standing”); see Regents of Univ. of Cal. v. Bakke, 438 U.S. 265,

280 n.14 (1978) (finding injury based on “University’s decision not to permit [the

plaintiff] to compete for all 100 places in the class” and noting that “even if [the

plaintiff] had been unable to prove that he would have been admitted in the

absence of the [barrier], it would not follow that he lacked standing.”).

      In addition, both Jane and Lindsay have also demonstrated an “injury in

fact” by alleging that H.B. 500 treats women and girl student athletes

differently, and less favorably, than similarly situated men and boy student

athletes. This different treatment will be in operation immediately when

H.B. 500 takes effect on July 1, 2020. Even if the Plaintiffs are never ultimately

subject to sex-verification disputes, they have standing based on the different

rules that H.B. 500 creates to govern their participation in sports compared to

boys and men. The Supreme Court has “long recognized [that] unequal

treatment . . . because of [] gender” like that codified by H.B. 500 is an “injury in

fact” sufficient to convey standing. See Heckler v. Mathews, 465 U.S. 728, 738,

739–40 (1984) (finding that standing exists for “those persons who are personally

denied equal treatment solely because of their membership in a disfavored



                                         10
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 11 of 20




group” because “discrimination itself, by perpetuating ‘archaic and stereotypic

notions’ or by stigmatizing members of the disfavored group as ‘innately inferior’

. . . can cause serious non-economic injuries”) (citation omitted); Davis v. Guam,

785 F.3d 1311, 1315 (9th Cir. 2015) (finding standing because “equal treatment

under law is a judicially cognizable interest that satisfies the case or controversy

requirement of Article III”).

      Here, when Jane participates on the girls’ soccer team starting August 10,

she will be subject to the different rules for participation on girls’ teams,

including the risk that her “biological sex” will be disputed and that she will

have to undergo a verification process to participate on the team. Idaho Code

§ 33-6203. (Lindsay is known to be transgender and thus H.B. 500 categorically

prohibits her participation, as explained above; otherwise, she too would

immediately face the risk of a sex-verification challenge.) Similarly situated men

and boys are not subject to the same treatment because H.B. 500 does not

restrict who may participate on men’s teams. See id.

      Moreover, if Jane’s “biological sex” is “disputed,” as it well may be given

that she is high-performing and “people sometimes think of her as masculine,”

(Dkt. 1 at ¶¶ 46–47), H.B. 500 requires her to undergo a sex verification process.

Idaho Code § 33-6203(3). That non-speculative risk of an invasion of privacy

under federal law also states an “injury in fact.” See Susan B. Anthony, 573 U.S.

at 159 (holding that a “plaintiff satisfies the injury-in-fact requirement where

[she] alleges ‘an intention to engage in a course of conduct arguably affected with



                                          11
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 12 of 20




a constitutional interest, but proscribed by a statute” (quoting Babbitt, 442 U.S.

at 298)); see also Ortega-Melendres v. Arpaio, 836 F. Supp. 2d 959, 987 (D. Ariz.

2011), aff’d sub nom. Melendres v. Arpaio, 695 F.3d 990, 998 (9th Cir. 2012)

(holding that Latino Plaintiffs had standing to challenge policy targeting Latinos

in connection with vehicular stops based on their “[e]xposure to this policy while

going about [their] daily li[ves],” even though “the likelihood of a future stop of a

particular individual plaintiff may not be ‘high’”) (citation omitted).9

          b. Plaintiffs’ Claims Are Ripe

      The State’s argument that this case is not ripe fails for largely the same

reasons that the State’s standing arguments lack merit.

      As the State acknowledges, the constitutional component of the ripeness

inquiry is coextensive with the injury-in-fact prong of standing analysis. (Dkt.

40-1 at 9); see Duke Power Co. v. Carolina Envtl. Study Grp., Inc., 438 U.S. 59,

81 (1978) (finding that the “conclusion that appellees will sustain immediate

injury from [the challenged conduct] and that such injury would be redressed by

the relief requested [for purposes of Article III standing] would appear to satisfy

[the ripeness] requirement”); see Colwell v. Dep’t of Health & Hum. Servs., 558

F.3d 1112, 1123 (9th Cir. 2009) (“Standing and ripeness under Article III are




9If the Court determines that either Lindsay or Jane has standing, the State’s
motion must be denied because this Court need only satisfy itself that one
Plaintiff has standing to confirm its subject-matter jurisdiction. See, e.g.,
Melendres, 695 F.3d at 999 (“[O]nce the court determines that one of the
plaintiffs has standing, it need not decide the standing of the others.”); Leonard
v. Clark, 12 F.3d 885, 888 (9th Cir. 1993) (same).
                                         12
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 13 of 20




closely related.”). Here, because Plaintiffs have adequately pleaded “injury in

fact,” Plaintiffs’ claims are ripe. See Duke Power, 438 U.S. at 81 (finding that an

Article III “injury in fact” satisfies the ripeness inquiry); Thomas v. Anchorage

Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000) (“The constitutional

component of the ripeness inquiry is often treated under the rubric of standing

and, in many cases, ripeness coincides squarely with standing’s injury in fact

prong.”).

      Prudential ripeness, in turn, involves two overarching considerations: “the

fitness of the issues for judicial review and the hardship to the parties of

withholding court consideration.” Abbott Labs. v. Gardner, 387 U.S. 136, 149

(1967) (abrogated on other grounds).

      With respect to fitness for review, relevant considerations include

“whether the action has a direct and immediate effect on the complaining

parties; whether the action has the status of law; and whether the action

requires immediate compliance with its terms.” Ass’n of Am. Med. Colls. v.

United States, 217 F.3d 770, 780 (9th Cir. 2000); see also US West Commc’ns v.

MFS Intelenet, Inc., 193 F.3d 1112, 1118 (9th Cir. 1999) (“A claim is fit for

decision if the issues raised are primarily legal, do not require further factual

development, and the challenged action is final.” (citation omitted)).

      Here, all of these considerations demonstrate that H.B. 500 is fit for

review. First, H.B. 500 will have the status of law as of its imminent effective

date, July 1, 2020. (Dkt. 1 at ¶ 93.) The State’s assertion that “HB 500 is not yet



                                         13
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 14 of 20




effective” (Dkt. 40-1 at 9) ignores that it will be in effect even before the briefing

on the motion to dismiss is complete.

       Second, once H.B. 500 takes effect, compliance with its prohibitions will be

mandatory and it will have an immediate effect on both Lindsay and Jane. (Dkt.

1 at ¶¶ 38, 50.) Lindsay will not be eligible to participate on school-sponsored

women’s sports teams in Idaho this Fall. (Dkt. 1 at ¶¶ 38, 121, 145); Idaho Code

§ 33-6203(2) (“Athletic teams or sports designated for females, women, or girls

shall not be open to students of the male sex.” (emphasis added)). Jane will be

subject to the different rules governing girls’ sports teams compared to boys’

teams and will face the risk of an invasive sex-verification inquiry if her sex is

disputed (as would Lindsay, if BSU were to violate the law and allow her to join

the women’s team, exposing itself to private lawsuits, see Idaho Code § 33-6205).

(Dkt. 1 at ¶¶ 46, 49, 88, 124.)

       The “rules and regulations” that the State emphasizes are “forthcoming”

(Dkt. 40-1 at 10) cannot affect H.B. 500’s core prohibitions and requirements, but

will merely establish ancillary procedures applicable to sex-verification disputes.

See Idaho Code § 33-6203(3). Those regulations cannot, consistent with H.B. 500,

allow transgender women and girls to participate on women’s teams. Nor can

they exempt women and girls whose sex is disputed from sex “verification,” or

add to the narrow list of criteria that can be used to “verify” a girl’s “biological

sex.” See id. §§ 33-6203(2) & (3). The State is simply wrong that the regulations

could possibly “alleviate some or all of Plaintiffs’ concerns” or that such rules



                                          14
    Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 15 of 20




must be established before Lindsay can be excluded from sport and before

Plaintiffs can be subjected to sex “verification.” (Dkt. 40-1 at 10.) As of July 1,

2020, H.B. 500 itself will inflict those harms. (Dkt. 1 at ¶¶ 35, 38, 50.)

      Finally, the issues the Plaintiffs raise are primarily legal: whether

H.B. 500 violates the Constitution and Title IX in light of its categorical

exclusion of women and girls who are transgender from school sports and its sex-

verification scheme for all women and girls, designed to enforce the categorical

transgender exclusion. (See, e.g., Dkt. 1 at ¶¶ 37, 148.)

      In short, H.B. 500’s legality is “fit for decision now.” Oklevueha Native Am.

Church of Hawaii, Inc. v. Holder, 676 F.3d 829, 838 (9th Cir. 2012) (determining

that a case is fit for decision because “this is not an abstract disagreement but

rather involves the application of well-developed law”); Freedom to Travel

Campaign v. Newcomb, 82 F.3d 1431, 1434–35 (9th Cir. 1996) (determining that

a case is ripe when issues are purely legal).

      Plaintiffs also would suffer significant harm from delayed adjudication.

Both Plaintiffs are lifelong athletes for whom team sports are critically

important. (Dkt. 1 at ¶¶ 31, 40–41.) Both seek to participate in school-sponsored

athletics on women’s teams in Idaho in Fall 2020. (Dkt. 1 at ¶¶ 6–7.) H.B. 500

takes effect on July 1, 2020, and thus applies to the Fall 2020 season. (Dkt. 1 at

¶¶ 38, 50, 93.) Plaintiffs promptly moved for a preliminary injunction after

H.B. 500 was enacted precisely to protect their ability to participate in the Fall

2020 season. (Dkt. 22.) Lindsay is actively training for Fall tryouts at BSU (Dkt.



                                          15
   Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 16 of 20




1 at ¶ 33), but as a woman who is transgender she will be categorically barred

from participating on BSU’s women’s teams this Fall. (Dkt. 1 at ¶¶ 33, 35.) If the

Court delays adjudicating her claims, she will miss the Fall season.

      Jane’s season begins on or about August 10, 2020 (Dkt. 1 at ¶ 45), at

which point she will be subject to sex “verification” if her sex is challenged, with

no ability to obtain immediate resolution of her claims at that time. (Dkt. 1 at

¶¶ 50, 126.) Not only will Lindsay be excluded and Jane face the prospect of a

sex-verification dispute once H.B. 500 takes effect, but on that day, both Jane

and Lindsay will suffer constitutional injury as a result of being treated less

favorably than their male counterparts by the government. (Dkt. 1 at ¶¶ 49, 50,

123.) These harms and hardships are real and immediate, and delaying

adjudication would only perpetuate them.

          c. Plaintiffs Have Adequately Pleaded Both Facial and As-
             Applied Challenges to H.B. 500

      The State seeks to dismiss the entire Complaint under Rule 12(b)(6) based

on one argument: that Plaintiffs have failed to plead a proper facial challenge to

H.B. 500’s legality because H.B. 500 can constitutionally be applied to exclude

men (not transgender women) from women’s sport. (Dkt. 40-1 at 11–13.) This

argument is legally incorrect. H.B. 500 specifically targets girls and women who

are transgender for categorical exclusion from participation in school sports

consistent with their gender identity, and further subjects all girls and women to

sex “verification” to enforce this policy of transgender exclusion. Plaintiffs have

properly pleaded both a facial and as-applied challenge to H.B. 500’s

                                         16
     Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 17 of 20




discriminatory scheme.10

       To begin with, a motion to dismiss is not the proper vehicle for the State’s

opposition to Plaintiffs’ facial challenge, as the distinction between facial and as-

applied challenges “goes to the breadth of the remedy employed by the Court, not

what must be pleaded in a complaint.” Citizens United v. Fed. Election Comm’n,

558 U.S. 310, 331 (2010) (explaining that the distinction “is not so well defined

that it has some automatic effect or that it must always control the pleadings

and disposition in every case involving a constitutional challenge”); see Bucklew

v. Precythe, 139 S. Ct. 1112, 1128 (2019) (“The line between facial and as-applied

challenges can sometimes prove amorphous and not so well defined.”) (internal

quotation marks and citations omitted).

       Furthermore, the language in United States v. Salerno, 481 U.S. 739

(1987), central to the State’s argument, does not represent the Supreme Court’s

standard for adjudicating facial challenges. See, e.g., City of Chicago v. Morales,

527 U.S. 41, 51-52, 55 (1999) (determining that an ordinance was facially invalid

even though it also had constitutional applications and observing that “[t]o the



10 The State appears to contend that Plaintiffs have brought only a facial
challenge (Dkt. 40-1 at 11 (“Plaintiffs’ challenge to HB is facial.”)), but that is
incorrect: Plaintiffs’ pleading and requested relief are both facial and as-applied.
See Hoye v. City of Oakland, 653 F.3d 835, 857 (9th Cir. 2011) (“A paradigmatic
as-applied attack . . . challenges only one of the rules in a statute, a subset of the
statute’s applications, or the application of the statute to a specific factual
circumstance, under the assumption that a court can separate valid from invalid
subrules or applications.”). Here, Plaintiffs allege that H.B. 500 is
unconstitutional both generally and as applied to them. (Dkt. 1 at ¶¶ 1, 81.) The
State’s only argument—that the law is constitutional when applied to exclude
men from women’s teams—is irrelevant to Plaintiffs’ as-applied challenge.
                                          17
     Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 18 of 20




extent [the Supreme Court] ha[s] consistently articulated a clear standard for

facial challenges, it is not the Salerno formulation, which has never been the

decisive factor in any decision of th[e] Court, including Salerno itself”). The

State’s entire attack on Plaintiffs’ facial challenge thus is based on a case that

“does not accurately characterize the standard for deciding facial challenges.”

Janklow v. Planned Parenthood, Sioux Falls Clinic, 517 U.S. 1174, 1175 (1996)

(stating that the “dicta in Salerno does not accurately characterize the standard

for deciding facial challenges, and neither accurately reflects the Court’s practice

with respect to facial challenges, nor is it consistent with a wide array of legal

principles” (internal citations omitted)).

       In assessing a facial challenge, the “proper focus of the constitutional

inquiry is the group for whom the law is a restriction, not the group for whom

the law is irrelevant.” City of L.A., Cal. v. Patel, 576 U.S. 409, 418 (2015)

(internal quotation marks and citations omitted). H.B. 500 bars transgender

women and girls from women’s teams and subjects all women and girls (but not

boys and men) to sex “verification.”11 Those are the groups targeted by H.B. 500

and “for whom the law is a restriction.” Id. The operation of the law itself makes

that plain, as do the statements of its sponsors. Counsel for the State has



11Preexisting law and rules already prevented men and boys from playing on
women’s and girls’ teams. See Idaho High School Activities Association’s Non-
Discrimination Policy, available at https://idhsaa.org/asset/RULE%2011.pdf (last
visited June 22, 2020) (“If a sport is offered for both boys and girls, girls must
play on the girls team and boys must play on the boys team. … If a school
sponsors only a single team in a sport: a. Girls are eligible to participate on boys
teams. b. Boys are not eligible to participate on girls teams.”).
                                         18
      Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 19 of 20




acknowledged it as well. (A.G. Letter at 6.) And the State does not argue that

H.B. 500 has any constitutional application with respect to these targeted

groups. Rather, the State tries to side-step this issue, asking this Court to

“[s]et[] aside the issue of transgender athletes” while dismissing a complaint

alleging discrimination by a transgender athlete because “[a]n[] application of

HB 500 to exclude boys from girls’ teams would be a set of circumstances in

which it operated constitutionally.” (Dkt. 40-1 at 13 (emphasis added).) The

State’s argument misses the point, as the “proper focus of constitutional inquiry

is” the group targeted by the restriction. Patel, 576 U.S. at 418.

        Plaintiffs have also pleaded valid as-applied challenges to H.B. 500:

namely, that H.B. 500 is unlawful because it (1) excludes Lindsay from

participating on BSU’s women’s teams and (2) subjects Jane to the risk of a sex-

verification inquiry and less favorable treatment than boys who participate on

boys’ teams. The State’s silence regarding Plaintiffs’ as-applied challenge

demonstrates the adequacy with which it was pleaded.

IV.     Conclusion

         Plaintiffs have standing, their claims are ripe, and they have adequately

pleaded that H.B. 500 is unconstitutional on its face and as applied to Lindsay

and Jane. The State’s Motion should be denied.




                                         19
   Case 1:20-cv-00184-DCN Document 55 Filed 06/22/20 Page 20 of 20




Dated: June 22, 2020                           /s/ Richard Eppink

Richard Eppink                                 Kathleen Hartnett
AMERICAN CIVIL LIBERTIES                       Elizabeth Prelogar
UNION OF IDAHO FOUNDATION                      Andrew Barr
                                               COOLEY LLP
Gabriel Arkles
James Esseks                                   Catherine West
Chase Strangio                                 LEGAL VOICE
AMERICAN CIVIL LIBERTIES                       Attorneys for Plaintiffs
UNION FOUNDATION


                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 22nd day of June, 2020, I filed the
foregoing electronically through the CM/ECF system as more fully reflected on
the Notice of Electronic Filing:

Bruce D. Skaug (bruce@skauglaw.com)              Steven L. Olsen
Raul Labrador (raul@skauglaw.com)                (steven.olsen@ag.idaho.gov)
Roger G. Brooks (rbrooks@ADFlegal.org)           W. Scott Zanzig
Jeffrey Shafer (jshafer@ADFlegal.org)            (scott.zanzig@ag.idaho.gov)
Kristin Waggoner (kwaggoner@ADFlegal.org)        Dayton P. Reed
Parker Douglas (pdouglas@ADFlegal.org)           (dayton.reed@ag.idaho.gov)
Christiana Holcomb (cholcomb@ADFlegal.org)       Attorneys for Bradley Little,
Attorneys for Proposed Intervenors               Sherri Ybarra, Individual members
                                                 of the State Board of Education,
Matt Wilde (mattwilde@boisetate.edu)             BSU, Marlene Tromp, Individual
Attorney for BSU and Marlene Tromp               members of the Idaho Code
                                                 Commission
Eric S. Dreiband (eric.dreiband@usdoj.gov)
Bart M. Davis (bart.davis@usdoj.gov)
Peter L. Wucetich (peter.wucetich@usdoj.gov)
Matthew J. Donnelly
(matthew.donnelly@usdoj.gov)
Attorneys for United States of America

 By: /s/ Richard Eppink




                                       20
